DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 1/12/2021.
Claims 1-6 are pending.
DETAILED ACTION
Response to Amendment
Claims 1-3 and 6 have been amended. The amendments have been fully considered.
Examiner’s Note
The title of the invention is “Control Device and Control Method” which is not descriptive of the invention. The examiner suggests amending the title of the invention to “Virtual Network Function Control Device and Method” (e.g. via a 312 amendment if desired).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage unit”, “a packet size analysis unit”, “a capacity calculation unit”, “a necessary resource amount calculation unit”, “an installation number calculation unit”, in claim 1, “an existing provision resource amount calculation unit”, in claim 3, and “a flow collector unit”, in claims 4-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-6 are allowed.
REASONS FOR ALLOWANCE
The prior art of record fails to teach, neither singly nor in combination, the claimed limitations of “calculate the traffic volume per unit time processible by one VNF based on the VNF capacity information and the distribution of the packet sizes input to the VNFs” and “calculate the number of VNFs to be increased or decreased to process the traffic based on the traffic volume per unit time processible by one VNF, which is calculated by the capacity calculation unit, and the necessary resource amount calculated by the necessary resource amount calculation unit” as recited in claim 1 and similarly stated in claim(s) 6. These limitations, in conjunction with other limitations in the independent claim(s), are not specifically disclosed or remotely suggested in the prior art of record. A review of claim(s) 1-6 indicates claim(s) 1-6 are allowable over the prior art of record.
The closest prior art of record includes:
US 5819045 A, which discloses “selecting a group of packet sizes, measuring the capability of the computer to transmit packets of each of the selected sizes from the process application to the input/output kernel as a function of time, and determining a probability distribution for the selected packet sizes, wherein the probability distribution for a selected packet size is representative of the percentage of total traffic corresponding to the selected packet size. The method then determines the NCI by summing the product of each selected packet size times each corresponding throughput value times each corresponding probability distribution value. Also a method for load balancing a plurality of networked computers arranged in segments by determining the NCI for each of the networked computers”, see abstract, however, the distribution is for transmitted packets, not received packets.
US 20170230267 A1, which discloses that “performance of virtual network functions may be tracked for performance, and new virtual network function may be added to improve network performance”, see paragraph [0042].

US 20180026911 A1, which discloses that “resource utilization information can be used to trigger a number of controller functions to perform one or more of: (1) making modifications to the SFC, (2) performing an orchestration function, (3) migrating data and/or a container, (3) changing traffic routing, and/or (4) making improvements to the SFC. These changes can be made to implement policies or service level agreements at the network layer based on the network utilization received from the various containers. The data received from the VNFs can be "live" or in real-time and dynamic changes and modifications to the SFC environment can be virtually live. The changes to the SFC can include adding at least one VNF or removing one or more VNF”, see paragraph [0049].
US 20190044838 A1, which discloses “one or more performance measurements related to a virtual network interface of the virtual compute instances […] This information may be used to ensure that the components of the network are operating according to requirements, and if necessary additional resources may be allocated to one or more of the elements of the network to meet the operating requirements, for example by adding one or more additional VNF instances”, see paragraph [0017].
, which discloses “trends of one or more network metrics with respect to other network metrics using regression analysis on the aggregated data points (e.g., a network traffic trend with respect to the number of samples, a network speed trend with respect to the number of samples, a number of sample trend with respect to time, etc.). […] For example, for the regression function y=f(x), the independent variable (IV) x may be a vector or a combination of multiple parameters (e.g., number of samples, network traffic, network speed, signal strength, time, distribution of packet sizes, etc.)”, see paragraph [0035].

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446